Dismissed and Memorandum Opinion filed September 10, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00649-CR

                   ROBERT KETHE CALHOUN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1321230

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to burglary of a habitation with intent to
commit theft. In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant to confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice. We dismiss the
appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Moreover, appellant’s sentence was entered October 11, 2011. Appellant’s
notice of appeal, which was due November 10, 2011, was not filed until August 7,
2019. See Tex. R. App. P. 26.2(a)(1). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2